EXHIBIT 10.3




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (this “Amendment”) dated the 1st day April, 2016 to the
Employment Agreement, dated March 3, 2014 and as amended on January 12, 2015,
July 23, 2015 and January 11, 2016 (the “Employment Agreement”) by and between
Heat Biologics, Inc. (the “Corporation”) and Taylor Schreiber, M.D., Ph.D.
(“Executive”). Capitalized terms used herein without definition shall have the
meanings assigned in the Employment Agreement.  




WHEREAS, Employee was retained under the Employment Agreement by the Corporation
to serve as its Chief Scientific Officer; and




WHEREAS, in order to assist the he Corporation with the implementation of a
cost-savings plan and focused corporate strategy, the Corporation and the
Executive desire to amend the Employment Agreement as set forth herein.




NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the
Employment Agreement as follows:




1.

Amendment. The following new Section 3(f) of the Employment Agreement is hereby
added:




“(f)

Notwithstanding anything to the contrary in this Agreement, the Corporation and
the Executive irrevocably agree to defer 20% of the Executive’s Base Salary on a
 monthly basis commencing April 1, 2016 until December 31, 2016 at which time
the payment of the full Base Salary shall resume; provided that payment of the
full Base Salary shall resume and full payment of all deferred amounts shall be
made upon the earliest to occur of the following events: (i) a financing or
series of financings by the Corporation in the aggregate amount of $7,500,000;
(ii) the sale of all or substantially all of the assets of the Corporation; and
(iii) a change of control of the Corporation whereby another Person or other
entity acquires in excess of fifty percent (50%) of the voting securities of the
Corporation.

 

 

 

       2.    Severability. The provisions of this Amendment are severable and if
any part or it is found to be unenforceable the other paragraphs shall remain
fully valid and enforceable.




       3.    No Other Amendments; Confirmation. All other terms of the
Employment Agreement shall remain in full force and effect. The Employment
Agreement, as amended by this Amendment, constitutes the entire agreement
between the parties with respect to the subject matter thereof.




       4.    Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.




       5.    Governing Law. This Amendment is made and shall be construed and
performed under the laws of the remaining provisions will nevertheless continue
to be valid and enforceable. State of North Carolina without regard to its
choice or conflict of law principles and the parties agree to North Carolina as
the exclusive venue for any disputes arising hereunder.




[Signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

By:  

/s/ Jeffrey Wolf

 

Name:

Jeffrey Wolf

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Taylor Schreiber, M.D., Ph.D.

 

Taylor Schreiber, M.D., Ph.D.









